Citation Nr: 1616125	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-30 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with pain disorder, depressive disorder, and polysubstance dependence.

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to November 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO granted service connection for what it initially characterized as PTSD with pain disorder, assigning an initial 30 percent disability rating, and for traumatic brain injury with residual tension headaches, assigning an initial 10 percent disability rating.  

The Veteran timely appealed, and in May 2013, the Board remanded the issues for further development and adjudication.  In subsequent rating decisions during the course of the appeal, the RO granted an increased initial rating of 70 percent for the Veteran's service-connected psychiatric disability, which it re-characterized as PTSD with pain disorder, depressive disorder, and polysubstance dependence, and again denied the claim for an increased disability rating for the Veteran's traumatic brain injury with residual tension headaches.  In addition, the RO awarded the Veteran entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), effective from the day following his discharge from military service.  Thus, the only issues remaining before the Board are the issues of entitlement to an initial disability rating in excess of 70 percent for PTSD with pain disorder, depressive disorder, and polysubstance dependence, and entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches.

The Veteran and his spouse testified before a Veterans Law Judge at a videoconference hearing at the RO in April 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. §7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veterans Law Judge who presided over the hearing is no longer available to participate in the appeal.  As the Veteran is withdrawing the appeal, he is not prejudiced by the undersigned reviewing the claim.  Thus, the Board will proceed with the matters on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In March 2016, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran, via his former representative, in which he expressed his desire to withdraw his appeal as to the issues of entitlement to an initial disability rating in excess of 70 percent for PTSD with pain disorder, depressive disorder, and polysubstance dependence, and entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD with pain disorder, depressive disorder, and polysubstance dependence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

By a statement submitted in March 2016, prior to the issuance of a decision by the Board, the Veteran, via his former representative, stated that he wished to withdraw his appeal as to the issues of entitlement to an initial disability rating in excess of 70 percent for PTSD with pain disorder, depressive disorder, and polysubstance dependence, and entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to an initial disability rating in excess of 70 percent for PTSD with pain disorder, depressive disorder, and polysubstance dependence, and entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury with residual tension headaches.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


